          Case 3:21-cr-00388-JLS Document 11 Filed 12/23/20 PageID.52 Page 1 of 4



1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                            Case No.: 3:20-mj-05228-WVG
12                                       Plaintiff,
                                                          ORDER AND FINDINGS OF FACT
13   v.
14   Paola Garcia-Martinez,
15                                     Defendant.
16
17           1.    On December 9, 2020, the Chief Judge of this Court, citing a resurgence of
18   the COVID-19 pandemic, entered Order of the Chief Judge (OCJ) 52A. That Order
19   reinstated a temporary moratorium on jury trials and most other in-person criminal
20   proceedings that were scheduled to begin before January 8, 2021. OCJ 52A augmented
21   earlier emergency Orders that remain in place, including OCJ 18, which has been renewed
22   every thirty days since it was first issued on March 17, 2020. The Chief Judge determined
23   that because of the recent spike in COVID-19 infections, many of the emergency
24   circumstances cited in the first paragraph of OCJ 18 had reemerged, and he incorporated
25   by reference the findings set forth in the first paragraph of that Order into OCJ 52A.
26           2.    Now therefore, for the reasons set forth in OCJ 52A, and for additional reasons
27   recited below, this Court finds that the ends of justice are served by a continuance in this
28   case, and that the need for a continuance outweighs the best interest of the public and

                                                      1
                                                                                  3:20-mj-05228-WVG
       Case 3:21-cr-00388-JLS Document 11 Filed 12/23/20 PageID.53 Page 2 of 4



1    defendant in conducting a trial and related criminal proceedings according to the time
2    tables required by law in non-emergency conditions. The Court further finds that failure
3    to grant a continuance will deprive all counsel – Government and defense – reasonable
4    time necessary for effective preparation, notwithstanding their due diligence, and will
5    result in the futility of proceedings.
6          3.    The facts supporting these findings are well established and not reasonably
7    subject to dispute. After the number of COVID-19 infections had fallen to new lows
8    during the summer months of 2020, suddenly in November 2020, San Diego and Imperial
9    Counties experienced a surge in new COVID-19 infections. Hospital intensive care unit
10   capacity in both counties fell below 15%. In response, on December 6, 2020, the State of
11   California and the County of San Diego ordered a three-week lock down of most
12   businesses and ordered residents to stay at home to prevent the spread of COVID-19. The
13   state and county orders forbade most social gatherings and limited operations taking place
14   inside facilities to 20% of the usual capacity of the facilities.
15         4.    The operation of the criminal justice system has been profoundly hindered by
16   the resurgence of the COVID-19 virus and by the measures enacted to stem the spread of
17   the virus. For example, periodic quarantines of varying duration have recently been
18   imposed at local federal detention facilities as rising numbers of inmates have tested
19   positive for the virus. Because of these restrictions, detainees have been unable to meet
20   personally with their defense counsel or to communicate with counsel via
21   videoconferencing or in some cases even by telephone. Consequently, the ability of
22   defense counsel to effectively represent their clients has been temporarily frustrated. The
23   “stay-at-home” edicts issued by the State of California and the County of San Diego have
24   also made it difficult for the Court to convene grand juries, to empanel the required number
25   of trial jurors, and to secure the attendance of necessary witnesses for evidentiary
26   proceedings. Additionally, more than half of this Court’s staff are currently staying home
27   and are unavailable to assist with the day-to-day operations of the Court. Similar staffing
28   restrictions affect the United States Attorney’s Office for the Southern District of

                                                    2
                                                                                3:20-mj-05228-WVG
       Case 3:21-cr-00388-JLS Document 11 Filed 12/23/20 PageID.54 Page 3 of 4



1    California and Federal Defenders of San Diego, Inc., impeding the ability of lawyers and
2    staff to perform their functions. Lawyers on the Court’s Criminal Justice Act Panel have
3    likewise been adversely affected by the restrictions brought about by the COVID-19
4    pandemic.
5         5.       Because of the foregoing, the Court finds that criminal proceedings in this
6    case cannot proceed as usual at the present time and must be postponed. The Court further
7    finds that the usual deadlines set forth in the Speedy Trial Act, the Federal Rules of
8    Criminal Procedure, and in other provisions of the U.S. Code must be and are tolled,
9    including in particular the deadlines for conducting preliminary hearings under Fed. R.
10   Crim. P. 5.1 and for commencement of trial under 18 U.S.C. § 3161(c)(1).
11        6.       Because of the inability of the grand jury to convene at the present time, the
12   time period for presentment of charges to the grand jury in this case is extended until
13   January 19, 2021. The Court finds that the time period between December 7, 2020 and
14   January 19, 2021, is excluded under the Speedy Trial Act.
15        7.       The Court finds further that “extraordinary circumstances exist, and justice
16   requires” that the defendant’s preliminary hearing be continued beyond the 14-day
17   deadline of Fed. R. Crim. P. 5.1(c). As outlined in the OCJ 52A, the Southern District of
18   California has recently experienced “an unprecedented surge in the level of community
19   spread of COVID-19” resulting in a moratorium on conducting in-person criminal
20   proceedings until at least January 11, 2021. For these reasons, the deadline for holding a
21   preliminary hearing in this case is extended to January 19, 2021, absent further order from
22   this Court.
23        8.       The Court finds that the ends of justice are served by continuing proceedings
24   in this matter, and that the need and justifications for a continuance outweigh the interest
25   of the public, of the government, and of criminal defendants in a speedier trial and criminal
26   proceedings. The Court further finds that the period of delay necessitated by these
27   emergency circumstances should be, and is, excluded under the Speedy Trial Act, pursuant
28   to 18 U.S.C. §§ 3161(h)(7)(A), (h)(7)(B)(i), and (h)(B)(iv).

                                                  3
                                                                                 3:20-mj-05228-WVG
       Case 3:21-cr-00388-JLS Document 11 Filed 12/23/20 PageID.55 Page 4 of 4



1         9.     As an alternative basis for these findings, the Court relies on the previously
2    issued Judicial Emergency Declaration, first issued by the Chief Judge on March 17, 2020,
3    pursuant to 18 U.S.C. § 3174(c), and thereafter extended by the Judicial Council of the
4    Ninth Circuit until April 17, 2021. The recent spike in COVID-19 infections supports
5    continued reliance on the Judicial Emergency Declaration as an additional basis for this
6    Court’s findings that a continuance of this matter serves the interests of justice and that
7    time limits should be tolled in this case.
8         IT IS SO ORDERED.
9
10        Dated: 12/23/2020

11                                                Honorable William V. Gallo
                                                  United States Magistrate Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  4
                                                                                3:20-mj-05228-WVG
